SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 March 3, 2003 (Earliest Event Reported) Total System Services, Inc. (Exact Name of Registrant as Specified in its Charter) Georgia 1-10254 58-1493818 (State of (Commission File (IRS Employer Incorporation) Number) Identification Number) 1600 First Avenue, Columbus, Georgia 31901 (Address of principal executive offices) (706) 649-2267 (Registrant's Telephone Number) (Former name or former address, if changed since last report) Item 5. Other Events. On March 3, 2003, Total System Services, Inc. (Registrant) issued a press release with respect to its execution of a processing/license agreement with Bank One Corporation. A copy of Registrants press release regarding the announcement referenced above is attached hereto as Exhibit 99 and by this reference is hereby incorporated by reference into this Form 8-K and made a part hereof. Item 7. Financial Statements, Pro Forma Financial Information and Exhibits. (a) Financial Statements - None. (b) Pro Forma Financial Information - None. (c) Exhibits 99 - Registrants press release, March 3, 2003. 2 Signature Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, Registrant has caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TOTAL SYSTEM SERVICES, INC. Date: March 3, 2003 BY: /s/ Kathleen Moates Kathleen Moates Senior Deputy General Counsel 3
